[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 29, 2007
                              No. 05-14494                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00348-CR-RDP-TMP

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

LAFONDA MONTA GREEN,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (May 29, 2007)

Before ANDERSON, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     Patrick O. Sims, appointed appellate counsel for Lafonda Monta Green, has
filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).1 Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, Green’s motion for appointment of new counsel is DENIED as moot,

and his convictions and sentences are AFFIRMED.




       1
         Sims has titled his motion as: (1) “motion for leave to file motion to withdraw;” and
(2) “motion to renew appellant’s Anders brief out of time.” We construe Sims’s motions as one
motion to withdraw, and, therefore, collectively refer to counsel’s “motion to withdraw.”

                                               2